AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JABBAR MUHAMMAD ALI WILLIAMS,

Plaintiff, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:19-cv-61

DISTRICT ATTORNEY MEG HEAP, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Court's Order dated May 10, 2019, adopting the U.S. Magistrate Judge's

Report and Recommendation, judgment is hereby entered dismissing the case without prejudice.

This case stands closed.

Approved by:

May 15, 2019 Scott L. Poff
Date

 

 

 

 

(By) Deputy Clerk

GAS Rev 10/1/03
